Exhibit 10.1

Biolase, Inc.

4 Cromwell

Irvine, California 92618

January 30, 2015

Frederick D. Furry

c/o Biolase, Inc.

4 Cromwell

Irvine, California  92618

 

Re:

Transition Arrangement

 

Dear Fred:

The purpose of this letter is to confirm the circumstances of your employment
with Biolase, Inc. (the “Company”) over an interim period, as we have discussed
recently.  Our intent is to facilitate the Company’s orderly transition to a new
Chief Financial Officer, and to provide you with a monetary severance payment
(the “Transition Success Payment”), in exchange for your cooperation in this
transition.

 

We plan to continue your employment as Chief Financial Officer at your current
base salary and benefits through and including January 31, 2015.  During that
period of time, you will be transitioning your duties and responsibilities to
others, as directed by the Company, and you will use your best efforts to ensure
a smooth, amicable, and orderly transition.  Although our plan is to continue
your employment through January 31, 2015, your employment status until that time
will remain “at will,” which means that either you or the Company may end your
employment at any time for any reason.

 

Provided that you remain employed by the Company on January 31, 2015 and you
have performed your transitional duties to the Company’s reasonable
satisfaction, (i) you will receive a Transition Success Payment equal to three
(3) additional months of compensation at your current base salary level, (ii)
the Company will agree to extend the period to exercise your vested stock
options ninety (90) days in addition to the ninety (90) day period afforded
employees separated without cause under the Company’s 2002 Stock Incentive Plan,
as amended (for a total period of one hundred and eighty (180) days to exercise
your stock options that have vested on or before January 31, 2015, and (iii) the
Company will arrange and pay for the reasonable cost of outplacement services of
the Company’s choosing, not to exceed $20,000.00.  The payments set forth in (i)
above will be payable following your separation with the Company, and in
accordance with the normal payroll cycle, less all normal payroll deductions.

 

If your employment ends for any reason before January 31, 2015 (unless by mutual
agreement between you and the Company), you will not be eligible for the
Transition Success Payment.  Your receipt of the Transition Success Payment
shall be entirely conditional upon



--------------------------------------------------------------------------------

 

Page 2

 

your execution and non-revocation of the Separation Agreement with Release of
All Claims, which is set forth on Exhibit A attached hereto.

 

Please sign below to indicate your acceptance of this agreement.

 

We thank you for your hard work, dedication, and contribution to the Company,
and we look forward to a mutually satisfactory transition.

 

Very truly yours,

/s/ Jeffrey M. Nugent

 

Jeffrey M. Nugent

President and Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

 

/s/ Frederick D. Furry

Frederick D. Furry




2



--------------------------------------------------------------------------------

 

Page 3

 

EXHIBIT A

SEPARATION AGREEMENT WITH

GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement With General Release of All Claims (“Agreement”) is
entered into by and between Frederick D. Furry (“Mr. Furry”), and Biolase, Inc.,
a Delaware corporation (“the Company”), and is intended by the parties hereto to
settle fully and finally any claims that Mr. Furry may have against the Company
and all obligations of the Company to Mr. Furry except as set forth in and
incorporated into this Agreement.

a.

Employment Separation.  Mr. Furry’s employment with the Company will be
terminated effective January 31, 2015 (the “Separation Date”).  From and after
the Separation Date, Mr. Furry shall no longer be employed by, or act in any
capacity for, the Company.

b.

Termination Pay.  Mr. Furry acknowledges that he has been paid his base salary
and accrued but unused vacation through the Separation Date  (“Termination
Pay”).  Mr. Furry shall submit expense reimbursement requests with suitable
documentation within thirty (30) days, and the Company shall promptly process
such requests in accordance with its expense reimbursement policies.

c.

Severance Payments; Extension of Exercise Period; Outplacement.  In
consideration for the promises contained herein, Biolase agrees to pay Mr.
Furry, subject to his performance of the terms and conditions set forth in this
Agreement, severance compensation equal to three (3) months of Mr. Furry’s base
salary as in effect as of the date of this Agreement, less all applicable
withholding and deductions.  The foregoing severance compensation shall be
payable in equal installments commencing on a date that is within ten (10)
business days following the non-revocation and expiration of the seven (7) day
revocation period identified below, and ending on the two (2) month anniversary
of such date, and will be made in accordance with the Company’s standard payroll
practices and procedures. In addition, the Company will agree to extend the
period to exercise Mr. Furry’s vested stock options ninety (90) days, in
addition to the ninety (90) day period afforded employees separated without
cause under the Company’s 2002 Stock Incentive Plan, as amended (for a total
period of one hundred and eighty (180) days to exercise Mr. Furry’s stock
options that have vested on or before the Separation Date.  Finally, the Company
will arrange and directly pay the reasonable cost of outplacement services of
the Company’s choosing for Mr. Furry, in the event


3



--------------------------------------------------------------------------------

 

Page 4

 

Mr. Furry elects to use such a service within thirty (30) days of the Separation
Date, not to exceed $20,000.00.

d.

COBRA Benefits.  Mr. Furry shall be entitled to receive continuation healthcare
benefits for herself and his eligible dependents as provided under COBRA upon
his election of such coverage.  

e.

Vested Retirement Benefits.  Nothing in this Agreement shall limit, expand upon,
or alter in any way any vested retirement benefits that Mr. Furry has or is
entitled to receive under any Company sponsored 401(k) or other retirement plan
to which Mr. Furry may have been entitled to participate by virtue of his
employment.  Mr. Furry’s rights and obligations shall continue to be governed by
the terms of such plans, as they presently exist or as they may permissibly be
amended, and shall be based upon his Separation Date.

f.

No Other Payments.  Other than whatever is specifically provided for in this
Agreement, Mr. Furry acknowledges that there are no other sums or benefits of
any nature whatsoever due and owing to him, other than whatever ongoing or
future payments are provided for in this Agreement.  In consideration for this
Agreement, Mr. Furry specifically waives any claim that he may have to any past,
present, or future compensation of any nature whatsoever arising out of his
prior employment with the Company.

g.

Confirmation Of Payment Of Wages.   Mr. Furry acknowledges that he has been paid
all wages due and owing to him from the Company, including all minimum wages,
overtime compensation, commissions, bonuses, waiting-time penalties, and
liquidated damages.  Accordingly, Mr. Furry understands that the release
provisions below release and discharge the Company from any and all claims that
he may have against the Company for unpaid wages and other compensation
including, but not limited to, any claims for unpaid wages, salary, bonuses,
commissions, stock, stock options, vacation pay, holiday pay, sick or disability
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation.

h.

Biolase Proprietary Information. As a material inducement to Biolase to enter
into this Agreement, Mr. Furry covenants and represents that (i) he has complied
with the terms and conditions of the Biolase Proprietary Information Agreement
at all times during his employment with Biolase; and (ii) he will continue to
comply with such terms for the periods specified therein.  The terms of the
Biolase Proprietary Agreement are incorporated into this Agreement by reference
and made a part hereof.

4



--------------------------------------------------------------------------------

 

Page 5

 

i.

Continuing Obligations of Mr. Furry.   To the extent that Mr. Furry has come
into contact with confidential or trade secret information concerning the
Company and its operations or concerning the Company’s customers, prospective
customers, or projects, Mr. Furry will continue to protect the confidentiality
of such information.  In addition, Mr. Furry represents and warrants that, he
has returned to the Company and has not copied or duplicated in any manner
whatsoever, all tangible and intangible property (including, without limitation,
all computer hardware, whether portable or stationary, and software), books,
records, documents and reports owned by, or pertaining to the business of, the
Company or any of the Company’s existing or prospective clients that was in Mr.
Furry’s possession or under Mr. Furry’s direct or indirect control as of the
Separation Date.  If Mr. Furry shall come into possession of any property
(tangible or intangible), books, records, documents or reports of the type
described above after the Separation Date, Mr. Furry will promptly return them
to the Company.

j.

Furry Complete Release.  Mr. Furry, on behalf of herself, his heirs and assigns,
fully and forever releases and discharges the Company and, as the case may be,
each of its respective employees, shareholders, officers, directors, agents,
attorneys, predecessors, successors, assigns, and affiliated corporations or
organizations, whether previously or hereafter affiliated in any manner
(collectively, the “Released Company Parties”), to the fullest extent permitted
by law, from any and all claims, demands, causes of action, charges of
discrimination, obligations, damages, attorneys’ fees, costs and liabilities of
any nature whatsoever, including all claims of race, sex, national origin,
religion, handicap and age discrimination under any federal or state statute,
whether or not now known, suspected or claimed, which Mr. Furry ever had, now
has, or may claim to have as of the date of this Agreement against the Released
Company Parties.  

k.

General Nature of Release.  The Release set forth above is a general release of
all claims, demands, causes of action, obligations, damages, and liabilities of
any nature whatsoever that are described in the Release and is intended to
encompass all known and unknown, foreseen and unforeseen claims which Mr. Furry
may have against the Released Company Parties, except that Mr. Furry does not
release any claims that may not be released herein as a matter of law, including
but not limited to claims for indemnity under Labor Code Section 2802, claims
that may be adjudicated before the California Workers’ Compensation Appeals
Board, claims for vested benefits or any claims for enforcement of any other
provision of this Agreement.  This Release specifically includes, without
limiting the generality of the foregoing, any claims against any Released
Company Party occurring before the effective date of this Agreement and arising
out

5



--------------------------------------------------------------------------------

 

Page 6

 

of or related to alleged violations of any federal or state employment
discrimination laws, including, but not limited to, the California Fair
Employment and Housing Act; the Age Discrimination In Employment Act; the Older
Workers Benefit Protection Act; Title VII of the Civil Rights Act of 1964; the
Americans With Disabilities Act; the National Labor Relations Act; the Equal Pay
Act; the Employee Retirement Income Security Act of 1974; as well as claims
arising out of or related to violations of the provisions of the California
Government Code; the California Business & Professions Code, including Business
& Professions Code Section 17200 et seq.; state and federal wage and hour laws;
breach of contract; fraud; misrepresentation; common counts; unfair competition;
unfair business practices; negligence; defamation; infliction of emotional
distress; invasion of privacy; assault; battery; false imprisonment; wrongful
termination; and any other state or federal law, rule, or regulation.  Mr. Furry
acknowledges that his separation and the consideration offered hereunder were
based on an individual determination and were not offered in conjunction with
any group termination or group severance program and waives any claim to the
contrary, and further acknowledges that he does not presently believe he has
suffered any work-related injury or illness.  

l.

Release of Unknown Claims.  It is the intention of Mr. Furry to release both
known and unknown claims of any nature whatsoever.  This includes, without
limitation, claims, which Mr. Furry does not know or suspect to exist in his
favor at the time of executing this release, even though such claims, if known
by him would have materially affected his settlement with the
Company.  Accordingly, Mr. Furry expressly waives all rights under Section 1542
of the Civil Code of the State of California, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

m.

Non-Disparagement; Neutral Reference.  Mr. Furry agrees during the term of this
Agreement and for a period of ten (10) years thereafter, he shall not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements – orally, written or otherwise – against the Company, or any
of its directors, officers, agents, employees, contractors, or affiliated
persons or entities.  Mr. Furry also agrees that unless compelled by valid legal
process he will not give or offer to provide

6



--------------------------------------------------------------------------------

 

Page 7

 

any statements, testimony or the like in connection with any claim, action, or
demand (being contemplated or) brought against the Company which concerns the
Company, his employment or the cessation of his employment with the Company, the
Company’s business practices, its customers and/or prospective customers, its
products, and/or any other aspect of the Company’s business, its directors,
officers, agents, employees, contractors, or affiliated persons or
entities.  Further, Mr. Furry agrees that if he agrees that should he be called
as a witness or to provide testimony in any case, action, and/or proceeding
concerning the Company, he and/or his counsel will contact either the President
and Chief Executive Officer or the Secretary of the Company immediately, but in
no event later than ten (10) days before he is to be deposed or to testify as a
witness, so that the Company can take whatever precautionary measures it deems
necessary to protect from disclosure any of its proprietary and/or confidential
information and/or documents.  Biolase, for its part, agrees that Mr. Furry
shall direct any employment inquiries to the Company’s President and Chief
Executive Officer and that in response to any inquiry so directed the Company
will confirm Mr. Furry’s title, dates of employment, and final salary.  Mr.
Furry’s entry into this Agreement constitutes his authorization for the Company
to provide the foregoing information in response to any employment inquiry.

n.

No Other Actions.  Mr. Furry represents and covenants that he has not filed or
lodged any complaints or charges against any of the Released Company Parties
with any local, state, or federal agency or court.  

o.

Risk of Different Facts.  The parties to this Agreement acknowledge that they
may hereafter discover facts different from or in addition to those they now
know or believe to be true, and they expressly agree to assume the risk of the
possible discovery of additional or different facts, and agree that this
Agreement shall be and remain effective in all respects regardless of such
additional or different facts.

p.

Non-Admission of Liability.  This Agreement is a severance agreement designed,
among other things, to provide additional compensation and benefits to Mr. Furry
that he would not otherwise receive.  This Agreement shall not in any way be
construed as an admission of liability by any of the parties to this Agreement.

q.

Strict Confidentiality.   As a material inducement to the Company to enter into
this Agreement, Mr. Furry represents and promises that all terms and conditions
of this Agreement, including the amount of the consideration referred to above
shall be and remain confidential.  In the event any disclosure concerning this
Agreement or the circumstances relating thereto may appear to be required by
valid legal process, Mr.

7



--------------------------------------------------------------------------------

 

Page 8

 

Furry shall notify the Company in writing as soon as reasonably possible in
advance of the threatened disclosure and provide any affected party or persons a
reasonable opportunity to contest or oppose such disclosure.

r.

No Future Actions.  Mr. Furry covenants and agrees never to commence, aid in any
way, prosecute or cause to be commenced or prosecuted any action or other
proceeding based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject of this Agreement; provided
however, that Mr. Furry does not relinquish any protected rights he may have to
file a charge, testify, assist or participate in any manner in an investigation,
hearing or proceeding conducted by the Equal Employment Opportunity Commission,
the Office of Federal Contract Compliance, or any similar state human rights
agency.  However, Mr. Furry may not recover additional compensation or damages
as a result of such participation.

s.

Twenty-One Day Consideration Period.  This Agreement was originally given to Mr.
Furry on the Separation Date.  Mr. Furry shall have twenty-one (21) days to
consider this Agreement; provided however, that if Mr. Furry chooses to sign
this Agreement before the end of this twenty-one (21)-day period, Mr. Furry
acknowledges that he does so knowingly and voluntarily and waives any claim that
to the effect that he was not given the full twenty-one (21) days to consider
whether to sign this Agreement or did not use the entire period of time
available to consider this Agreement or to consult with an attorney.

t.

Seven Day Revocation Period.  Following execution of this Agreement, Mr. Furry
shall have seven (7) days to revoke this Agreement.  To be effective, the
revocation must be in writing and signed by Mr. Furry and must be delivered to
and received by the Company, before 5 p.m. of the 7th day.  This Agreement shall
become effective on the eighth (8th) day.  Any revocation shall be in writing
and shall be effective upon timely receipt by the Company by: Jeffrey M. Nugent,
President and Chief Executive Officer, Biolase, Inc., 4 Cromwell, Irvine,
California, 92618.

u.

Non-Assignment of Claim.  Mr. Furry warrants that he has made no assignment and
will make no assignment of any claim, chose in action, right of action, or any
right of any kind whatsoever, embodied in this Agreement and referred to herein,
and that no other person or entity of any kind (other than as expressly
mentioned above) had or has any interest in any of the demands, obligations,
actions, causes of action, debts, liabilities, rights, contracts, damages,
attorneys’ fees, costs, expenses, losses or claims referred to herein.

8



--------------------------------------------------------------------------------

 

Page 9

 

v.

Successors and Assigns.  This Agreement, and all the terms and provisions
hereof, shall be binding upon and shall inure to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.

w.

Assistance of Counsel.  Mr. Furry acknowledges that he has been advised to
consult with counsel of his choosing before entering into this Agreement.  The
parties specifically represent that they either have consulted to their
satisfaction with their attorneys, or have elected on their own accord not to
seek legal counsel, prior to executing this Agreement concerning the terms and
conditions of this Agreement.

x.

Interpretation.  Should any portion, word, clause, phrase, sentence or paragraph
of this Agreement be declared void or unenforceable, such portion shall be
considered independent and severable from the remainder, the validity of which
shall remain unaffected.  Whenever required by the context, as used in this
Agreement the singular number shall include the plural, and the masculine gender
shall include the feminine and neuter.

y.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties who have executed it and supersedes any and all other agreements,
understandings, negotiations, or discussions, either oral or in writing, express
or implied, between the parties to this Agreement.  The parties hereto
acknowledge that no representations, inducements, promises, agreements, or
warranties, oral or otherwise, have been made by them, or anyone acting on their
behalf, which are not embodied in this Agreement, that they have not executed
this Agreement in reliance on any such representations, inducements, promise,
agreement or warranty, and that no representation, inducement, promise,
agreement or warranty not contained in this Agreement, including, but not
limited to, any purported supplements, modifications, waivers or terminations of
this Agreement shall be valid or binding, unless executed in writing by all of
the parties to this Agreement.

z.

Governing Law.  This Agreement shall be enforced and governed under the laws of
the State of California without reference to its choice of law provisions.

aa.

Knowing and Voluntary Agreement.  This Agreement in all respects has been
voluntarily and knowingly executed by the parties hereto. Mr. Furry has been
advised that this is an important legal document and that he should consult with
an attorney of his choosing prior to entering into this Agreement.  Mr. Furry
specifically represents that he has been given an opportunity to consult with
counsel and that, to the extent desired, he has consulted with an attorney of
his choosing regarding

9



--------------------------------------------------------------------------------

 

Page 10

 

the terms and conditions of this Agreement.  Mr. Furry acknowledges that the
Company and its advisors and attorneys have not provided Mr. Furry any legal
advice in connection with this Agreement.

bb.

Counterparts.  This Agreement may be executed in counterparts, and when each
party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed
counterparts, shall constitute one agreement, which shall be binding upon and
effective as to all parties.

cc.

No Waiver.  Failure to insist on compliance of any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

dd.

Arbitration.  Any disputes concerning this Agreement or otherwise arising out of
this Agreement or Mr. Furry’s employment or termination that the parties are
unable to resolve among them shall be submitted to final and binding arbitration
in Orange County, California at and under the rules of the Judicial Arbitration
and Mediation Service (“JAMS”); provided that nothing in this provision shall
prevent the Company from seeking injunctive relief in any Court of competent
jurisdiction.



[CONTINUED ON NEXT PAGE]


10



--------------------------------------------------------------------------------

 

Page 11

 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release of All Claims on the date(s) set forth hereinafter.

 

Dated: January 31, 2015

 

By:

/s/ Frederick D. Furry

 

 

 

FREDERICK D. FURRY

 

 

 

 

 

 

 

 

 

 

BIOLASE, INC

 

 

 

 

 

 

 

 

Dated: January 31, 2015

 

By:

/s/ Jeffrey M. Nugent

 

 

 

Jeffrey M. Nugent

 

 

 

President and Chief Executive Officer

 

 

11

